                Case 2:20-cr-00222-RAJ Document 64 Filed 04/15/21 Page 1 of 1



                                                              JUDGE RICHARD A. JONES
 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
     UNITED STATES OF AMERICA,                   )   No. CR20-222RAJ
 9                                               )
                    Plaintiff,                   )
10                                               )   ORDER GRANTING MOTION TO
           v.                                    )   SEAL DEFENDANT’S MOTION FOR
11                                               )   TEMPORARY RELEASE
     JASON DESIMAS,                              )
12                                               )
                    Defendant.                   )
13                                               )
14
            THIS MATTER has come before the undersigned on the motion of defendant,
15
     Jason DeSimas, to file Defendant’s Motion for Temporary Release under seal. The Court
16
     finds there are compelling reasons to permit the filing of the document under seal.
17
            IT IS HEREBY ORDERED that Defendant’s Motion to Seal (Dkt. # 59) is
18
     GRANTED. Defendant’s Motion for Temporary Release shall remain filed under seal.
19
            DATED this 15th day of April, 2021.
20
21
22
                                                      A
                                                      The Honorable Richard A. Jones
23                                                    United States District Judge

24
25
26
      ORDER GRANTING MOTION TO                                   FEDERAL PUBLIC DEFENDER
      SEAL DEFENDANT’S MOTION                                       1601 Fifth Avenue, Suite 700
      FOR TEMPORARY RELEASE                                           Seattle, Washington 98101
      (Jason DeSimas, CR20-222RAJ)                                               (206) 553-1100
